STATE OF WISCONSIN                             CIRCUIT COURT                   MILWAUKEE COUNTY

       Christian Pressley,

                           Plaintiff

       Vs.                                                                Case No.:__________

       City of South Milwaukee, et al.

                           Defendants,


             INTENTIONAL TORT COMPLAINT AND DISCOVERY DEMAND



Now here comes Plaintiff, Pro Se,

                                              I.            INTRODUCTION
             This is an Intentional Tort Claim filed by Christian Pressley, a resident of Grafton WI
       alleging slander, defamation, libel, false imprisonment, obstruction, false arrest and civil rights
       violations in contradiction to the United States Constitutional Amendments 4 and 14 and in
       violation of 42 USC 1983 and discrimination based on gender.

                                               II.          JURISDICTION

       1. The Court has jurisdiction over the plaintiff’s claims as the actions by the defendants that are
             alleged by the Plaintiff to cause injury took place in Milwaukee County.
       2. Circuit Courts have jurisdiction over civil injury actions that exceed the Small Claims Limit

                                                     III.     PARTIES

       3. The Plaintiff, Christian Pressley during the events of this case and currently is a resident of
             Grafton WI.
       4. Defendant City of South Milwaukee, is an incorporated city in south east Wisconsin.
       5. Defendant Jason Walker in both his personal and official capacity, is a South Milwaukee
             Police Department Supervisor currently as well as during the events of this case.
       6. Plaintiff declares that there are unknown at this time defendants and discovery will certainly
             create more defendants in both their personal and official capacities.




         Case 2:21-cv-00148-PP Filed 02/08/21 Page 1 of 10 Document 1-2
                                            IV.       FACTS

7. On January 10th 2020 Robyn Polak did make false allegations of sexual assault claiming the
    Plaintiff sexually assaulted her or engaged in unwanted sexual acts on numerous occasions
    within a 4 hour time period at multiple locations, all within Milwaukee County Wisconsin.
8. On January 10th 2020 Robyn Polak did file a false police report regarding the false
    allegations.
9. On January 10th and days subsequent, Robyn Polak did make continuing false claims and
    false reports to the SMPD and the Milwaukee County District Attorney regarding the false
    allegations.
10. The South Milwaukee Police Department did discover and report physical video evidence
    from atleast one location in which when compared to Polaks allegations, proved Polaks
    allegations of criminality or sexual advance by Pressley to be fabricated.
11. The South Milwaukee Police Department did discover evidence that Polak Obstructed
    Justice, specifically by making allegations that the Plaintiff sexually grabbed her sexual
    organs and that those allegations were demonstrated by video evidence to be fabricated.
12. The South Milwaukee Police Department did discover and intentionally with bad faith fail to
    collect and preserve evidence that Polak obstructed justice by concealing the fact that she sent
    by text message to the Plaintiff sexually graphic pictures of her breasts and vagina during the
    incident.
13. The South Milwaukee Police Department did intentionally with bad faith fail to take into
    custody highly relevant and exculpatory evidence that would prove criminal behavior of
    Polak, specifically the recorded proof on Polaks cellphone of Polak sending sexually graphic
    pictures to Pressley.
14. The South Milwaukee Police Department discovered no evidence corroborating Polaks
    claims whether it be video, or witnesses that could corroborate a single criminal allegation
    made by Polak.
15. The South Milwaukee Police Department discovered no objective witness that was on scene
    at any of the locations that could corroborate the allegations of sexual assault or the context
    of victimization Polak claimed to have existed.
16. The South Milwaukee Police Department discovered significant evidence that Polak was
    never in any danger with Pressley the night of the incident by way of Polak continually going
    from place to place with Pressley in which if there was a legitimate context of victimization
    she could have spoken out to the countless bystanders that were present at the 6 bars that we
    went to.



  Case 2:21-cv-00148-PP Filed 02/08/21 Page 2 of 10 Document 1-2
17. The South Milwaukee Police Department discovered significant evidence that Polak was
    giving and receiving affectionate contact freely with Pressley the night of the incident and
    that at no time did Polak display on video any fear or dissatisfaction of Pressley.
18. The South Milwaukee Police Department discovered significant evidence that Polak was
    giving and receiving affectionate contact freely with Pressley the night of the incident at
    times that were subsequent moments that Polak claimed to have been sexually accosted or
    molested by Pressley.
19. The South Milwaukee Police Department discovered that Polak left multiple locations and
    went to new locations freely with Pressley the night of the incident at times that were
    subsequent moments that Polak claimed to have been sexually accosted or molested by
    Pressley.
20. The South Milwaukee Police Department discovered no evidence corroborating Polaks
    claims whether it be video, or witnesses that could corroborate a single criminal allegation
    made my Polak.
21. The South Milwaukee Police Department discovered video evidence that at a specific point
    during the incident that Pressley was not comfortable in the presence of or did not appear to
    be comfortable with Polak.
22. The South Milwaukee Police Department did with bad faith intentionally fail to request from
    Polak her physical cell phone to verify or corroborate claims she was making.
23. The South Milwaukee Police Department did with bad faith intentionally fail to seek phone
    records of Polak and Pressley to determine the veracity of the claims by both individuals to
    determine who was telling the truth.
24. On January 15th 2020 the Plaintiff was arrested due to the false allegations made by
    Defendant Polak and incarcerated at Milwaukee County Jail with the booking listed as sexual
    assault being part of the basis for arrest.
25. The Plaintiff did suffer 2.5 days of incarceration in Milwaukee County Jail due to the false
    allegations.
26. The arrest was made with the allegation of sexual assault as basis for the arrest.
27. The District Attorney did notify the City of South Milwaukee that they would not pursue
    charges before they made the decision to arrest.
28. Defendant City of South Milwaukee and Defendant Jason Walker, did threaten arrest if the
    Plaintiff were to inquire by phone the status of his criminal complaint that he filed in person
    against Robyn Polak for having made the false allegations of sexual assault.




  Case 2:21-cv-00148-PP Filed 02/08/21 Page 3 of 10 Document 1-2
29. Defendant Jason Walker, did inform Plaintiff the reason for threatening arrest if Plaintiff
    were to inquire by phone the status of his criminal complaint that he filed in person was due
    to a civil suit that the Plaintiff had filed against the City of South Milwaukee.
30. Defendant City of South Milwaukee found no evidence that refuted any of the Plaintiffs
    claims regarding his account of what happened the night of the incident with Polak.
31. Discovery will certainly create more facts to be added to this claim at a later date.
32. Plaintiff does intend to amend this at a later date subsequent Discovery.




                                   V.       CLAIMS FOR RELIEF

        a. Unequal Application of Law - Defendant City of South Milwaukee by not arresting
            Polak for her criminal obstruction denied the Plaintiff right to Equal Protection of the
            Law under the 14th Amendment and 42 USC 1983.
        b. Known False Claims of Sexual Assault - Defendant City of South Milwaukee upon
            discovering evidence that Polak Obstructed Justice, specifically by making
            allegations that the Plaintiff sexually grabbed her sexual organs that were
            demonstrated by video evidence to be fabricated, yet the Defendant not arresting
            Polak for her criminal obstruction denied the Plaintiffs right to Equal Protection of
            the Law under the 14th Amendment and 42 USC 1983.
        c. Failed to Collect Plaintiffs Cell Phone for Evidence - Defendant City of South
            Milwaukee did discover yet failed to collect and preserve evidence in the Plaintiffs
            cell phone that Polak obstructed justice by concealing the fact that she sent by text
            message to the Plaintiff sexually graphic pictures of her breasts and vagina during the
            incident. This intentional failure to collect exculpatory evidence denied the Plaintiffs
            right to Equal Protection of the Law under the 14th Amendment and 42 USC 1983
            and Due Process Rights.
        d. Failed to Collect Polaks Cell Phone for Evidence - Defendant City of South
            Milwaukee intentionally failed to take into custody highly relevant and exculpatory
            evidence that would prove criminal behavior of Polak, specifically the cell phone of
            Polaks which had recorded proof of Polak sending sexually graphic pictures to
            Pressley. This intentional act by the Defendant denied the Plaintiffs right to Equal
            Protection of the Law under the 14th Amendment and 42 USC 1983.
        e. Failure to Collect Phone Records - Defendant City of South Milwaukee intentionally
            failed to collect phone records of Polak and Pressley to determine the veracity of the



  Case 2:21-cv-00148-PP Filed 02/08/21 Page 4 of 10 Document 1-2
         claims by both individuals to determine who was telling the truth. This intentional
         failure to collect necessary evidence violated the Plaintiffs Constitutional Right to
         Equal Protection of the Law under the 14th Amendment and Due Process Rights.
    f.   False Arrest When No Probable Cause Existed - Defendant City of South Milwaukee
         was deliberately indifferent to the Plaintiffs Constitutional Rights upon discovering
         no evidence corroborating Polaks claims whether it be video, or witnesses that could
         corroborate a single criminal allegation made by Polak, yet arresting the Plaintiff for
         the allegation of sexual assault. This violated the Plaintiffs rights under the United
         States Constitution’s 4th Amendment to be free of unreasonable search and seizures.
    g. False Arrest When No Probable Cause Existed - Defendant City of South Milwaukee
         upon discovering significant evidence that Polak was giving and receiving
         affectionate contact freely with Pressley the night of the incident at times that were
         subsequent moments that Polak claimed to have been sexually accosted or molested
         by Pressley yet arresting the Plaintiff for the allegation of sexual assault, which
         violated the Plaintiffs rights under the United States Constitution’s 4th Amendment to
         be free of unreasonable search and seizures .
    h. False Arrest When No Probable Cause Existed - Defendant City of South Milwaukee
         upon discovering that Polak left multiple locations and went to new locations freely
         with Pressley the night of the incident at times that were subsequent moments that
         Polak claimed to have been sexually accosted or molested by Pressley yet arresting
         the Plaintiff for the allegation of sexual assault, violated the Plaintiffs rights under the
         United States Constitution’s 4th Amendment to be free of unreasonable search and
         seizures.
    i.   Known Liar - False arrest when no probable cause existed - Defendant City of South
         Milwaukee upon discovering evidence that Polak was a liar regarding key elements
         of her allegation, yet arresting the plaintiff who’s claims of the night were all
         corroborated by evidence, violated the Plaintiffs rights under the United States
         Constitution’s 4th Amendment to be free of unreasonable search and seizures, and
         Equal Protection of the Law.
    j.   False Imprisonment - Defendant City of South Milwaukee caused Plaintiff to suffer
         2.5 days of incarceration due to the false allegations made by Defendant Polak and
         the false arrest. This violated the Plaintiffs rights under the United States
         Constitution’s 4th Amendment to be free of unreasonable search and seizures.




Case 2:21-cv-00148-PP Filed 02/08/21 Page 5 of 10 Document 1-2
    k. Sexual Assault Specifically Was Part of the Arresting Documentation - Defendant
         City of South Milwaukee did make an arrest of Plaintiff with the allegation of sexual
         assault as basis for the arrest. This violated the Plaintiffs rights under the United
         States Constitution’s 4th Amendment to be free of unreasonable search and seizures.
    l.   Malicious Retaliation with Intent to Cause Injury by way of Intentional Denial of
         Government Services - Defendant City of South Milwaukee and Defendant Jason
         Walker acted with malice and were deliberately indifferent of the Plaintiffs
         Constitutional Rights upon threatening arrest if the Plaintiff were to inquire by phone
         the status of his criminal complaint that he filed in person against Polak. This
         violated the Plaintiffs Constitutional Right to Equal Protection of the Law under the
         14th Amendment and his Right to Equal Access.
    m. Malicious Retaliation with Intent to Cause Injury by way of Intentional Denial of
         Government Services - Defendant City of South Milwaukee acted with malice and in
         bad faith ignoring the Plaintiffs Rights by informing the Plaintiff the reason for
         threatening arrest if Plaintiff were to inquire by phone the status of his criminal
         complaint that he filed in person was due to a civil suit that the Plaintiff had filed
         against the City of South Milwaukee. This violated the Plaintiffs Constitutional Right
         to Equal Protection of the Law under the 14th Amendment.
    n. Failing to Create Incident Report - The City of South Milwaukee by ignoring and
         failing to record the criminal complaint that the Plaintiff filed in person against Polak
         did violate the Plaintiffs rights to Equal Protection of the Law as afforded by the
         United States Constitutions 14th Amendment and Equal Access to Government
         Services.
    o. No Reasonable Person Would Have Found Probable Cause - The accumulation of
         falsehoods told by Polak which were known to be false by Defendant City of South
         Milwaukee, at the time of arrest, in combination with the lack of any evidence that
         supported Polaks claims, rise to the level that no reasonable individual would have
         found probable cause to arrest the Plaintiff for the alleged sexual assault which is a
         violation of the Plaintiffs Right to be free from unreasonable search and seizure under
         the United States Constitutions 4th Amendment.
    p. Gender Discrimination - All actions contrary to the Rights of the Plaintiff that were
         committed by Defendants City of South Milwaukee, Jason Walker and others to be
         named, were based on gender discrimination.




Case 2:21-cv-00148-PP Filed 02/08/21 Page 6 of 10 Document 1-2
     q. The actions of the defendants did cause the plaintiff to loose significant loss of
          societal benefits namely his ability to practice Jiu Jitsu at Neutral Ground in
          Milwaukee WI.
     r.   The actions of the Defendants did cause the plaintiff significant financial personal
          injury as a result of the incarceration and loss of work.
     s. The actions of the Defendants did cause the plaintiff significant financial business
          injury due to having to inform customers that I was in jail on an allegation of sexual
          assault.
     t.   The actions of the Defendants did cause the Plaintiff and the family of the Plaintiff
          significant emotional distress due to the over all incident and actions of the
          Defendant.
     u. The actions of the Defendants did cause the Plaintiff loss of societal standing due to
          the Neutral Ground facility being heavily attended by South Milwaukee Police
          Officers as well as the overall blight on my reputation regarding the false allegations
          and false arrest.
     v. The actions of the Defendants did cause the Plaintiff loss of consortium as gaining
          romantic relationships has been hindered by the allegations and the Defendants
          actions.
     w. The actions of the Defendants did cause the Plaintiff loss of enjoyment in that I am
          now not allowed to go to Neutral Ground martial arts due to the large amount of
          South Milwaukee Police Officers that attend classes there.
     x. The actions of the Defendants did cause the Plaintiff significant emotional distress
          due to the overall actions of the Defendant.
     y. The actions of the Defendants did cause the Plaintiff significant pain and suffering
          due to the overall actions of the Defendant.
     z. Discovery will potentially create more claims for relief based on at this time
          unknown facts.
     aa. Plaintiff does intend to amend this at a later date subsequent Discovery.


                                  VI.     RELIEF REQUESTED


 a. Issue a declaratory judgement stating that:
              i.     The Plaintiff was wrongfully accused of sexual assault




Case 2:21-cv-00148-PP Filed 02/08/21 Page 7 of 10 Document 1-2
                        ii. The Defendant City of South Milwaukee did violate the Plaintiffs
                             Constitutional Rights to Equal Justice.
                        iii. The Defendant City of South Milwaukee did violate the Plaintiffs
                             Constitutional Rights to Equal Access.
            b. Award compensatory, general and or punitive damages in the following amounts:
                        i.   From each Defendant $100,000.00 for loss of societal benefits suffered.
                        ii. From each Defendant $100,000.00 for the financial personal injury suffered.
                        iii. From each Defendant $100,000.00 for the financial business injury suffered.
                        iv. From each Defendant $100,000.00 for the emotional distress suffered by my
                             family
                        v. From each Defendant $100,000.00 for the loss of societal standing suffered.
                        vi. From each Defendant $100,000.00 for the loss of consortium suffered.
                        vii. From each Defendant $100,000.00 for the loss of enjoyment suffered.
                        viii. From each Defendant $100,000.00 for the significant emotional distress
                             suffered by the Plaintiff
                        ix. From each Defendant, $100,000.00 for the significant pain suffered by the
                             Plaintiff.
                        x. $25,000.00 for compensatory losses caused by Defendant City of South
                             Milwaukee and Defendant Jason Walker.
                        xi. $1,000.000.00 for punitive damages in regard to the various violations of
                             civil rights by Defendant City of South Milwaukee.
            c. Grant any other relief as it may appear that plaintiff is entitled
            d. Discovery may cause for additional requests for relief or an amendment of those
                requested.



Executed this 18th day of January, 2021
                                                  Christian Pressley {electronically signed}
                                                  Christian Pressley Plaintiff Pro Se
                                                  1930 Edgewater Dr.
Christian Pressley
Plaintiff Pro Se
414.881.9599
1930 Edgewater Dr. Grafton, WI. 53024




          Case 2:21-cv-00148-PP Filed 02/08/21 Page 8 of 10 Document 1-2
                                        DISCOVERY DEMAND


TO: City of South Milwaukee

    Plaintiff propounds the following demands for discovery upon Defendant City of South Milwaukee.

All these Demands are to be considered regarding or pertaining to the police incident on January 9th and

10th 2020 between Defendant Polak and Plaintiff Pressley in the State of Wisconsin, in the cities of South

Milwaukee and Milwaukee and additionally any such location that is assumed, claimed or believed to

have been taken place by the Defendant during the course of its entire investigation. That specific incident

will be referred to as “the incident” or “incident” within this document. Defendant Polak will be referred

to as “Polak” and Plaintiff Pressley will be referred to as Plaintiff or “Pressley” for the remainder of this

document.


1. Copies of all video, audio or any other similar information (regardless of how it is stored), of all
   events, interactions, incident actions or happenings that include Polak, Pressley, any other witness or
   of any officer or employee or representative of the City of South Milwaukee if the nature of that
   information is related to the incident in question.
       a. Specifically, but not limited to recordings of public places that Polak and Pressley were
            present during the incident, including recordings recovered of places that produced no video
            of Pressley and Polak.
       b. Specifically, but not limited to the 911 call(s) made by Polak of the incident a well as any and
            all other 911 calls to the defendant from 2010 to present.
       c. Specifically, but not limited to any other recorded calls made by Polak to the SMPD
            subsequent the night of the incident up to present even if not related to the incident.
       d. Specifically, but not limited to the squad car videos/audio recordings during the incident or
            any meetings with Polak subsequent the night of the incident.
       e. Specifically, but not limited to the body cam footage of the officers that responded to Polaks
            911 call, or any other times subsequent regarding the investigation.
       f. SHALL INCLUDE incidents other than the incident in question if those incidents are
            including Polak.
2. Provide the video and or audio including a list thereof, including time and location of meeting, of all
   establishments, bars, restaurants, places of business, places of worship, warehouses, gas stations or
   any other edifice that has a camera, that officers, or investigators or any other law enforcement officer
   or person acting under color of law, in which they obtained or attempted to obtain but failed to obtain,
   video from regarding the incident.
3. Include name and contact information of contacts of each location regarding demand number 2.




          Case 2:21-cv-00148-PP Filed 02/08/21 Page 9 of 10 Document 1-2
4. Copies of all written documents associated with the incident whether they be dispatch records, police
    reports, emails, notes of any kind, text messages, computer entries of any kind that were created and
    or in the possession of any color of law officer involved in the investigation.
5. Copies of any and all written documents regarding Christian Pressley that are in the possession of the
    SMPD.
6. Copies of any and all video, photo and or audio recordings or digital media that is related to or
    including Christian Pressley that is in the possession of the SMPD or was created or gathered or
    obtained by or once in the possession of the SMPD. If no longer in the possession of the Defendant,
    make specific list of each item and name entity the item was given to.
7. Copies of the medical findings and all medical information regarding Robyn Polaks allegation of
    sexual assault by Pressley.
         a. Specifically, but not limited to pictures of her and her clothing
         b. Specifically, but not limited to medical findings such as rape test results
         c. Specifically, but not limited to medical findings such as blood toxicity results
         d. Specifically, but not limited to medical findings of doctor that gave medical attention to Polak
             the night of the incident.
8. List and identification of all witnesses that the SMPD spoke to either in person or on the phone or by
    email regarding the incident.
9. Copies of all phone recordings between Pressley and the SMPD
10. Copies of all phone recordings between Polak and the SMPD
11. List of all officers that had involvement in the investigation. It has been reported to be atleast 17.
12. Copies of all formal complaints filed against the officers and individuals acting under color of law
    that were involved in the investigation.
13. Copies of conduct reports of the officers and individuals acting under color of law, involved in the
    investigation.
14. Disclosure of previous law enforcement agencies that employed the officers and individuals acting
    under color of law from number 9, individually listed per officer.
15. Copies of any policies or procedures that relate to sexual assault including domestic situations.
16. Copies of any policies or procedures that relate to evidence collection and preservation.
17. Copies of any policies or procedures that relate to probable cause standards for arrest.

NOTE: The creation of this document took approximately 8 hours.
Executed this 18th day of January, 2021
                                                 Christian Pressley {electronically signed}
                                                 Christian Pressley Plaintiff Pro Se
                                                 1930 Edgewater Dr.
Christian Pressley
Plaintiff Pro Se
414.881.9599
1930 Edgewater Dr. Grafton, WI. 53024




         Case 2:21-cv-00148-PP Filed 02/08/21 Page 10 of 10 Document 1-2
